EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Melvin Silverman on 02/07/2022.
The application has been amended as follows:
SPECIFICATION:
Paragraph [0039], lines 2-3: dry non-liquid content 124.  This reservoir may also have a plurality of internal partition walls 140 to improve deployment of the dry non-liquid content when the brush 
CLAIMS:
CLAIM 1: A handheld device for combing and dispensing a non-liquid cosmetic on human hair, the device comprising:
a main body comprising a container portion having first and second opposing sides extending between proximal and distal ends, a plurality of protruding teeth disposed on the first side and defining a brushing zone, the brushing zone comprising a four-sided lower opening, and a extending from the proximal end 
an engagement switch movable between a fully engaged position and an  off position; 
an internal shaking means configured to apply a vibration to the container portion;
a removable cartridge defining a reservoir therein for housing a dry non-liquid content, the cartridge comprising a bottom wall having a plurality of apertures therethrough, and a plurality of partition walls on an interior of the cartridge and extending transversely along the bottom wall to evenly distribute the dry non-liquid content through the reservoir for dispensing through the plurality of apertures when the shaking means vibrates the container and the removable cartridge therein;
the container portion further comprising an inner chamber having an opening at the distal end of the container portion for receiving the removable cartridge, wherein the removable cartridge is slidably engaged with the container portion via guiding geometrical elements of the inner chamber of complemental geometrical shape to that of the removable cartridge establishing contacting engagement therebetween;
first and second dispenser doors positioned at the four-sided lower opening and directly below the bottom wall of the cartridge, each of the dispenser doors having a first side coupled to a corresponding side of the container portion and a second side opposite the first side, wherein the first and second dispenser doors are configured to rotate from a closed position where the second sides are engaged with one another, to an open position where the second sides are spaced apart from each other upon placing the engagement switch in the fully engaged position, thereby allowing dry non-liquid content to flow out of the reservoir through the plurality of apertures and onto the user’s hair; 








the are arranged in a four-sided configuration surrounding the four-sided lower opening, wherein a first side in the four-sided arrangement includes a first subset of the plurality of protruding teeth, the first subset isthe four-sided arrangement includes a second subset of the plurality of protruding teeth, wherein the second subset of protruding teeth include an antistatic coating, whereby the first side in the four-sided arrangement produces a triboelectric effect and the remaining three sides do not produce a triboelectric effect allowing a user to evenly distribute the non-liquid contents through the user’s hair by running the plurality of protruding teeth through the user’s hair with the first side contacting the user’s hair first creating a static charge on the user’s hair to attract the non-liquid content, and the remaining three anti-static sides contacting the user’s hair after the first side, whereby the non-liquid contents do not adhere to the remaining three sides of the plurality of protruding teeth, allowing the non-liquid content to evenly stay on a user’s hair.

CLAIM 5:  The handheld device as recited in claim 1, wherein the material of the first subset of the plurality of protruding teeth is a polymer

CLAIM 8: The handheld device as recited in Claim 1, wherein the brushing zone is the container portion, wherein the plurality of protruding teeth of the brushing zone are attached to the removable plate.

CLAIMS 9-13: Cancel

CLAIM 14: The handheld device as recited in Claim 1, 
	
is deactivatedthe engagement switch is in the off position
	when the engagement switch is in the fully engaged position,the first and second dispenser doors are forced into an open position and the shaking means is activated,the container portion of the handheld device.

CLAIM 15: The handheld device as recited in claim 14, wherein the first and second dispenser doors are forced closed by a set of springs connected to both the container portion and the dispenser doors which urge the dispenser doors closed, and  first and second dispenser doors is accomplished by way of structural members positioned complemental to the engagement switch such that when the engagement switch the fully engaged position, the engagement switch pushes against the structural member, thereby pushing the dispenser doors open against the force of the spring.

CLAIM 23: 










A handheld device for combing and dispensing a non-liquid cosmetic on human hair, the device comprising:
a main body comprising a container portion having first and second opposing sides extending between proximal and distal ends, a plurality of protruding teeth disposed on the first side and defining a brushing zone, the brushing zone comprising a four-sided lower opening, and a handle portion extending from the proximal end; 
an engagement switch movable between a fully engaged position and an off position; 
an internal shaking means configured to apply a vibration to the container portion;
a removable cartridge defining a reservoir therein for housing a dry non-liquid content, the cartridge comprising a bottom wall having a plurality of apertures therethrough to dispense the dry non-liquid content from the reservoir when the shaking means vibrates the container and the removable cartridge therein;
the container portion further comprising an inner chamber having an opening at the distal end of the container portion for receiving the removable cartridge, wherein the removable cartridge is slidably engaged with the container portion via guiding geometrical elements of the inner chamber of complemental geometrical shape to that of the removable cartridge establishing contacting engagement therebetween;
first and second dispenser doors positioned at the four-sided lower opening and directly below the bottom wall of the cartridge, each of the dispenser doors having a first side coupled to a corresponding side of the container portion and a second side opposite the first side, wherein the first and second dispenser doors are configured to rotate from a closed position where the second sides are engaged with one another, to an open position where the second sides are spaced apart from each other upon placing the engagement switch in the fully engaged position, thereby allowing dry non-liquid content to flow out of the reservoir through the plurality of apertures and onto the user’s hair; 
the plurality of protruding teeth are arranged in a four-sided configuration surrounding the four-sided lower opening, wherein a first side in the four-sided arrangement includes a first subset of the plurality of protruding teeth, the first subset is constructed of a material having an electron affinity between a range of +40nC/J and – 190nC/J to produce a triboelectric effect, and a remaining three sides in the four-sided arrangement includes a second subset of the plurality of protruding teeth, wherein the second subset of protruding teeth include an antistatic coating, whereby the first side in the four-sided arrangement produces a triboelectric effect and the remaining three sides do not produce a triboelectric effect allowing a user to evenly distribute the non-liquid contents through the user’s hair by running the plurality of protruding teeth through the user’s hair with the first side contacting the user’s hair first creating a static charge on the user’s hair to attract the non-liquid content, and the remaining three anti-static sides contacting the user’s hair after the first side, whereby the non-liquid contents do not adhere to the remaining three sides of the plurality of protruding teeth, allowing the non-liquid content to evenly stay on a user’s hair.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1 and 23 have not been rejected using the prior art of record because none of the references of record or reasonable combinations thereof could be found which disclose or suggest all of the claimed features.  The closest prior art appears to be McKay (US2008/0149124) and Bryan (US4213423).  McKay discloses a handheld device (10, 110) for combing and dispensing a non-liquid cosmetic on human hair (“particulate material” or “powder”, refer to Paragraphs [0013, 0037, 0046, 0059]), the device comprising: a main body (30,14; 144, 146, 114) comprising a container portion having first and second opposing sides extending between proximal and distal ends (interior of 30; interior of 144,146), and a plurality of protruding teeth disposed on the first side and defining a brushing zone (portion of 31 comprising bristles, 70, 74 as best shown in Figures 2, 8; portion of 146 comprising bristles), an attached handle portion (14, 114), said brushing zone comprising a plurality of protruding teeth (70, 74, 141); said container portion including a lower opening (44, Figures 2, 7-8; 151 refer to Figure 11; additionally refer to Figure 14 wherein an aperture is shown in bottom 146 that aligns with reservoir bottom, 156) on the brush zone side of the container but does not disclose a four sided opening, rather, the opening is shown to be an oval/elliptical-shaped opening (refer to Figure 11).  McKay further discloses an internal cartridge (154, 156) defining a reservoir therein for housing a dry non-liquid content, wherein the cartridge comprises a plurality of apertures (151) but does not disclose that the cartridge comprises a plurality of partition 
Bryan discloses a handheld device (10) for combing and is fully capable of dispensing a non-liquid cosmetic on human hair (refer to the Abstract wherein the device is used for dispensing powders, which are non-liquid, and therefore the device is fully capable of dispensing a powder for the cosmetic treatment of human hair), the device comprising a main body comprising a container portion having first and second opposing sides extending between proximal and distal ends (32), a plurality of protruding teeth disposed on the first side and defining a brushing zone (portion of the container adjacent the bristles, 121-126), an attached handle portion (31) extending from the proximal end; said container portion including a lower opening on the brush zone side of the container (not labeled, but is the plurality of apertures along a bottom surface of the container portion that are in communication with the holes of the plurality of protruding teeth, 121-126); said container portion including an inner chamber (interior volume, 20) configured for receiving a removable cartridge (the inner chamber comprises a hollow interior and comprises a plug, 22, which selectively allows access to said interior, thus, the inner chamber is fully capable of and therefore configured to receive a removable cartridge by selective access to its interior).  Bryan does not disclose wherein said container portion includes an internal removable cartridge; wherein said removable cartridge is slidably removable upon guiding geometrical elements of an interior of said container and an opening of complemental geometrical shape to that of said removable cartridge allowing a substantially tight engagement; an .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635. The examiner can normally be reached Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH WOODHOUSE/Examiner, Art Unit 3772                                                                                                                                                                                                        



/TATIANA L NOBREGA/Primary Examiner, Art Unit 3799